DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsden et al (US20150257617).
Regarding claim 1, Marsden et al teaches a vacuum comprising: a suction inlet (Fig. 4 element 52); a suction source (Paragraph 0024, combination of motor and fan = suction source) in fluid communication with the suction inlet (Paragraph 0024), the suction source including a motor (Paragraph 0024) and a fan (Paragraph 0024); a dirt cup (Fig. 1 element 12) in fluid communication with the suction inlet (Fig. 5) and the suction source (Fig. 5, Paragraph 0024), the dirt cup including a first stage cyclonic separator (Fig. 4 element 42, Paragraph 0029), a dirt collection chamber (Paragraph 0041 last sentence, examiner considers dirt collection chamber to be the empty space between the flange (70) and the cover (34)), a housing having a first end (Fig. 4, see annotated Fig. 4), a second end (Fig. 4, see annotated Fig. 4), and a neck region (Fig. 2 element 24, see annotated Fig. 4 for the region examiner considers the 
Regarding claim 2, Marsden et al teaches the housing forms an hourglass shape (Paragraph 0027, waisted profile = hourglass shape; also see Fig. 4 where element 22 is shown in an hourglass shape).
Regarding claim 4, Marsden et al teaches a second stage cyclonic separator (Fig. 4 combination of elements 80 and 100, Paragraph 0029), wherein at least a portion of the second stage cyclonic separator is between the first end of the housing and the flange (Fig. 5).
Regarding claim 5, Marsden et al teaches the second stage cyclonic separator further comprising one or more cyclones (Fig. 5 elements 102), each cyclone defining a perimeter and having an inlet being substantially tangential to the perimeter of the corresponding cyclone (Paragraph 0034).
Regarding claim 6, Marsden et al teaches the shroud is positioned in the first stage cyclonic separator (Fig. 5, Paragraph 0031) and includes a plurality of apertures (Paragraph 0031 slots = apertures).
Regarding claim 7, Marsden et al teaches the flange includes a seal (Fig. 4 element 122) that seals against the housing at the neck portion (Fig. 5, Paragraph 0038).


    PNG
    media_image1.png
    891
    422
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden et al (US20150257617) in view of Makarov et al (US2012021053).
Regarding claim 3, Marsden et al teaches the housing is transparent or translucent (Paragraph 0027). Marsden et al fails to teach the dirt cup further comprising a decorative panel visible through the housing between the first end and the flange. However it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a decorative panel visible through the housing between the first end and the flange in the dirt cup for aesthetic reasons or to increase marketing awareness through the use of a logo on the decorative panel.
Regarding claim 8, Marsden et al fails to teach the flange includes a first flange member and a second flange member, the seal positioned between the first flange member and the second flange member. Makarov et al teaches the flange includes a first flange member (Fig. 2 element 290) and a second flange member (Fig. 2 element 280), the seal positioned between the first flange member and the second flange member (Paragraph 0019). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the flange out of a first flange member and a second flange member and position the seal between the first and second flange members because the first and second flange members would hold the seal in place during installation, ensuring a proper seal after installation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723